Citation Nr: 9900760	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  97-31 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for spastic paraparesis 
secondary to service-connected chronic lumbar strain.

2.  Entitlement to an increased evaluation for chronic 
lumbosacral strain, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
December 1970 and from July 1971 to July 1974.  

In a rating decision dated in September 1994, the regional 
office (RO) denied entitlement to service connection for 
peripheral neuropathy.  In response to the veterans timely 
notice of disagreement, the RO issued a statement of the case 
as to that issue in June 1995.  The veteran did not submit a 
substantive appeal, and the September 1994 decision became 
final.  38 U.S.C.A. § 7105(d)(3) (West 1991).  The veterans 
current claim for service connection for spastic paraparesis 
is deemed to be a new claim, and will be decided on a de novo 
basis.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (a 
claim based on a new diagnosis is a new claim).

In a letter dated in March 1995, the RO informed the veteran 
that his compensation was being adjusted effective January 
1995, to reflect payments for his spouse.  In a statement 
styled a notice of disagreement, and received in April 
1995, the veteran wrote that he was disagreeing with the 
effective date selected by the RO for the inclusion of his 
spouse in his compensation award.  The RO has not issued a 
statement of the case in response to the notice of 
disagreement.  This issue must be remanded to the RO for the 
issuance of a statement of the case.  38 U.S.C.A. § 7105; see 
Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (the filing of 
a notice of disagreement initiates the appellate process)  
see also Ledford v. West, 136 F.3d 776 (Fed. Cir 1998); 
Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998); Buckley v. 
West, No. 96-1764 (U.S. Vet. App. Dec. 3, 1998).


FINDINGS OF FACT

1.  Spastic paraparesis is not causally related to the 
veterans service-connected chronic lumbosacral strain.

2.  The veteran has not been shown to have ankylosis of the 
lumbar spine, or degenerative disc disease.


CONCLUSIONS OF LAW

1.  Spastic paraparesis is not proximately due to or the 
result of a service-connected disorder. 38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998).

2.  The criteria for an evaluation in excess of 40 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321(b)(1), 4.7 4.14, 
4.71a, Codes 5286, 5289, 5292, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the veterans service medical records 
demonstrates that he was awarded a parachute badge for duties 
performed during service.  The veteran reported that he hurt 
his back while jumping from a plane.  In an April 1975 rating 
determination, the regional office (RO) granted service 
connection for chronic lumbosacral strain and assigned a 10 
percent disability evaluation. 

At the time of a September 1991 VA examination, the veteran 
was found to have no postural abnormalities or fixed 
deformities.  Range of motion was as follows:  forward 
flexion limited to 30 degrees; backward extension limited to 
5 degrees; right and left lateral flexion limited to 25 
degrees; and right and left rotation limited to 40 degrees.  
Tenderness of the lumbar spine was noted on motion.  There 
was no neurological involvement.  X-rays of the lumbosacral 
spine revealed atheromatous plaques in the abdominal aorta 
but no other abnormalities.  A diagnosis of chronic 
lumbosacral strain was rendered.  The RO, in an October 1991 
rating decision, increased the veterans disability 
evaluation from 10 to 20 percent.  

At the time of a May 1993 VA examination, there were no 
postural abnormalities or fixed deformities.  Range of motion 
was as follows:  lumbar flexion to 34 degrees, backward 
extension to 7 degrees, left lateral flexion to 20 degrees, 
right lateral flexion to 17 degrees, and lumbar rotation to 
15 degrees.  There was no evidence of pain on motion.  A 
computed tomography (CT) scan of the lumbar spine was 
negative.  In a June 1993 rating determination, the RO 
increased the veterans chronic lumbosacral strain disability 
evaluation from 20 to 40 percent.  

At the time of an August 1994 VA examination, the veteran 
reported that he slept on either a floor or hard mattress and 
that he used a cane.  Physical examination revealed no 
postural abnormalities or fixed deformities.  Musculature of 
the back was fair.  Range of motion was as follows:  forward 
flexion to 30 degrees without pain, backward extension to 30 
degrees without pain, right and left lateral flexion to 10 
degrees without pain, and right and left rotation limited to 
15 degrees without pain.  X-rays revealed a very slight 
deformity on the anter superior border of L4.  The examiner 
noted that there might have been a compression fracture.  The 
disc spaces were maintained throughout and there was no 
evidence of disease seen.  A diagnosis of chronic lumbosacral 
strain was rendered.  

In March 1996, the veteran was hospitalized for right lower 
extremity weakness of unknown etiology.  He was suspected of 
having a spinal cord lesion.  X-rays of the lumbosacral spine 
revealed very early degenerative joint disease changes.  The 
examiner indicated that the veteran had a normal lumbar spine 
for his stated age.  CT scans of the lumbar and thoracic 
spines revealed no definite abnormalities.  A lumbar 
myelogram also revealed no definite abnormalities.  

In an October 1996 report, M. H., M.D., the veterans private 
physician, indicated that the veteran had reported a history 
of back pain dating back to 1974, when he was injured in 
service.  He noted that the veteran had reported that his 
pain had been getting worse to the point that his leg started 
giving way on him.  The veteran indicated that the leg had 
become much worse over the last year.  He reported having 
numbness in his feet and legs and indicated that the pain 
became worse when he started walking.  It was Dr. Hs 
impression that the veteran did have myelopathy but that the 
etiology was undetermined.  He noted that it could be spinal 
cord compression from a herniated disc or intramedullary, 
etc.  

In November 1996, the veteran was admitted to Rapides 
Regional Medical Center for further evaluation and for 
treatment of weakness and pain in the lower extremities.  In 
a consultation report prepared in conjunction with the 
veterans stay, it was noted that the veteran had hurt his 
back bad during work in 1969, had again injured his back in 
a December 1995 automobile accident, and had been in another 
automobile accident in August 1996, in which the car was 
totaled.  The veteran was placed on steroids and underwent a 
laminectomy to relieve a lesion that was compressing the 
spinal cord in the thoracic area.  The lesion was found to be 
meningocele.  A magnetic resonance imaging (MRI) scan of the 
lumbar area, performed while the veteran was hospitalized, 
was unremarkable.  

In a December 1996 follow-up report, Dr. H. noted that the 
veteran was still stiff in his lower extremity and that he 
had difficulty walking.  He indicated that the veteran was in 
daily therapy.  Otherwise, the veteran had been doing fine 
and had not had any other major medical problem.  

At the time of a December 1996 VA orthopedic examination, the 
veteran reported that he had injured his back in 1969 while 
parachute jumping.  He indicated that he had had 
approximately 50 jumps.  He noted that as time went by he had 
more and more pain in his lumbar area, which radiated into 
his legs.  It was noted that the veteran used a walker.  

Physical examination revealed that the veteran was almost 
unable to stand, but the examiner noted that he had been 
postoperative for one month and that his range of motion was 
not indicative of what he could probably do.  There was no 
fixed deformity and the musculature of the back was normal.  
Range of motion was as follows:  forward flexion to 20 
degrees, backward extension to 10 degrees, left and right 
lateral flexion to twenty degrees, and left and right 
rotation to 20 degrees.  A CT scan and a myelogram of the 
lumbar spine were normal.  X-rays of the lumbosacral spine 
showed minimal narrowing of L5-S1, with mild degenerative 
changes.  The diagnoses were mild degenerative changes of the 
lumbosacral spine without neuropathy due to any lumbar 
disease, and loss of full motion of the lumbar area due to 
recent surgery, which was not done on the lumbar spine.  

At the time of a January 1997 VA neurological examination, 
the veteran again reported sustaining an injury to his back 
in 1969 and of having progressive weakness in his legs.  He 
also noted having undergone surgery in November 1996.  

Motor examination revealed foot dorsiflexors/plantar flexors 
and hallucis longus 5/5.  Quadriceps and hamstrings were 4+/5 
bilaterally and the iliopsoas was 4/5 bilaterally.  While 
performing the lower extremity muscle examination, the 
veteran had lower back pain as well as leg pain and the 
examination revealed some weakness due to pain.  The veteran 
also had marked spasticity in both lower extremities.  The 
knee jerk was +3 bilaterally.  There were 3-5 beats of ankle 
clonus and plantar response was flexor bilaterally.  Sensory 
examination revealed absent vibration in the legs and 
position was intact.  The veteran had diminished pinprick in 
the legs.  The veteran walked with a walker but his gait 
seemed to be spastic.  He was able to walk on his heels and 
toes with a walker.  A diagnosis of status-post upper back 
surgery was rendered.  It was the examiners impression that 
the veteran had spastic paraparesis, likely secondary to the 
spinal cord lesion at the thoracic spine and/or due to the 
previous lower back injury.  

In August 1998, the Board requested a Veterans Health 
Administration opinion with regard to the claims presently on 
appeal.  The Board requested answers to the following 
questions:  (1) Does the veteran currently have spastic 
paraparesis of the lower extremities?  (2) If the veteran 
currently has paraparesis of the lower extremities, what is 
the most likely etiology of this disorder?  (3) If 
paraparesis of the lower extremities is present, is it caused 
by the veterans service-connected low back injury or lumbar 
strain?  (4) Does the veteran presently have degenerative 
disc disease?  (5) If so, what is the most likely etiology of 
this disease? and (6)  If degenerative disease is present, is 
it caused or aggravated by the veterans service-connected 
low back injury or lumbosacral strain?  

In September 1998, the requested opinion was received.  The 
reviewer noted that a November 30, 1996, record from Dr. M. 
showed a history of a motor vehicle accident in December 
1975, which resulted in excruciating pain up to the shoulder 
area.  He further noted that the veteran had been involved in 
another automobile accident in August 1996, when his car was 
totaled after being hit on the right side.  The reviewer 
noted that the veteran complained of severe neck pain 
shooting down causing weakness in both the lower and upper 
extremities, especially on the left side.   

He further observed that the veteran had been evaluated by 
Dr. H. on October 31, 1996, at which time the veteran 
complained of muscle spasms in his leg, urine incontinence, 
difficulty climbing stairs, numbness in his feet and legs, 
and back pain.  At the time of the visit, tenderness was 
noted in the thoracic and lumbosacral area.  Increased tone 
or spasticity was noted in the lower extremities with 
hyperreflexia and bilateral plantar reflex.  There was no 
sensory level present.  

The reviewer also observed that a MRI performed on November 
1, 1996, found a meningocele at T2 and T3 causing marked 
compression of the cord.  He noted that the veteran underwent 
a decompressive thoracic laminectomy later that month at T1-
T3 level with intradural exploration and cystectomy of the 
arachnoid cyst wall with drainage of an intramedullary cyst.  

He further indicated that a review of the November 14, 1996, 
operative record showed an arachnoid cyst at about the T1-T3 
level and that the spinal cord was very thinned out and 
expanded posteriorly at T1-T3 level, making it clear that 
there was an intramedullary cystic abnormality as well as an 
arachnoid cyst.  He also noted that the veteran had spastic 
paraparesis, hyperreflexia in the lower extremities, and 
ankle clonus, at the time of the January 1997 VA examination.  
Sensory examination revealed absent vibration in the legs and 
a sensory level in or around the nipple area at that time, 
with a spastic gait.  

In response to the question of whether the veteran currently 
had spastic paraparesis of the lower extremities, the 
reviewer indicated that the clinical evidence obtained in the 
folder was consistent with spastic paraparesis of the lower 
extremities.  In response to the question of what was the 
etiology of the paraparesis, the reviewer indicated that the 
most likely etiology was the spinal cord lesion at the 
thoracic level, which was an arachnoid cyst at T2 and T3 
causing compression of the spinal cord.  The reviewer also 
noted that an intramedullary cyst was present at the time of 
the November 1996 laminectomy.  

The reviewer opined that spastic paraparesis was caused as a 
consequence of central neurological dysfunction, such as the 
thoracic arachnoid cyst that was found compressing the spinal 
cord.  He further noted that in all likelihood, the chronic 
lumbar strain was independent of the spastic paraparesis.  He 
indicated that the chronic lumbar strain did not cause and 
probably did not aggravate the spastic paraparesis.  He 
further noted that the exact onset or cause or development of 
the arachnoid cyst remained unclear.  

In response to the question of whether the veteran currently 
had degenerative disc disease, the reviewer wrote that a 
March 1996 X-ray of the lumbosacral spine had revealed only 
very early degenerative joint disease.  He further observed 
that a CT scan performed on March 6, 1996, and a myelogram 
showed no definite abnormalities.  In the reviewers opinion 
the studies did not show convincing evidence of degenerative 
disease.  


I.  Spastic Paraparesis Claimed as Both 
Legs Due to Back Condition as Secondary 
to Service-connected Chronic Lumbar 
Strain

For reasons that will be discussed more fully below, the 
Board finds that the veteran has presented a well-grounded 
claim for service connection within the meaning of 38 
U.S.C.A. § 5107.  The Board also finds that VA has complied 
with its obligation under that same code provision, to assist 
him with the development of that claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (1998).  The United 
States Court of Veterans Appeals (Court) has also held that 
when a service-connected disability aggravates but is not the 
proximate cause of a nonservice-connected disability, the 
veteran is entitled to service connection for the portion of 
the severity of the nonservice-connected disability that is 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a).  The United States Court of 
Veterans Appeals (Court) has also held that secondary service 
connection is warranted for a disability when that disability 
is aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 11 Vet. App. 148, 158 (1998); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical evidence 
connecting a currently diagnosed back disability to the 
fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

As noted previously, there were no complaints or findings of 
spastic paraparesis during service or in the years 
immediately following service.  While the veteran has 
expressed his belief that his paraparesis is related to his 
service connected lumbosacral strain, he, as a lay person, is 
not medically qualified to express an opinion that his 
paraparesis either began inservice or is related to his 
service-connected lumbosacral strain.  See Grottveit v. 
Brown, 5 Vet. App 91 (1993).  A medical opinion would be 
necessary to link current paraparesis to service or to the 
service-connected lumbosacral strain.  See Savage v. Gober, 
10 Vet. App. 488 (1997).

With regard to the medical opinions that have been received, 
the Board notes that the October 1996 report from Dr. H. 
indicated that the veteran had myelopathy of the undetermined 
etiology .  Subsequent to the October 1996 report, the 
veteran was found to have an intradural extramedullary mass 
compatible with meningocele at the T1-T3, which was operated 
on in November 1996.  

The Board also observes that the January 1997 VA neurological 
examiner found that the veteran did have spastic paraparesis 
likely secondary to the spinal cord lesion at the thoracic 
level and/or due to the previous lower back injury.  This 
opinion constitutes competent medical evidence of a possible 
relationship between the service connected lumbosacral strain 
and the claimed spastic paraparesis.  As such, it serves to 
render the veterans claim well grounded.  

Once a claim is found to be well grounded, the Board has the 
obligation to assess the weight and credibility of the 
evidence.  Evans v. West, No. 96-1574 (Nov. 16, 1998).  

The September 1998 report received in conjunction with the 
Boards August 1998 medical opinion request, specifically 
found that the most likely etiology of the spastic 
paraparesis was the spinal cord lesion at the thoracic level, 
which was an arachnoid cyst at T2 and T3 causing compression 
of the spinal cord.  The physician who prepared that report 
also noted that an intramedullary cyst was present at the 
time of the November 1996 laminectomy at the thoracic level.  

The reviewer further indicated that spastic paraparesis was 
caused as a consequence of central neurological dysfunction, 
such as the thoracic arachnoid cyst that was found 
compressing the spinal cord and that, in all likelihood, the 
chronic lumbar strain was independent of the spastic 
paraparesis.  He also reported that the chronic lumbar strain 
did not cause and probably did not aggravate the spastic 
paraparesis.

The September 1998 opinion was based upon a thorough review 
of the file including the veterans service medical records, 
private treatment records and hospital reports, and the 
results of VA examinations.  While the January 1997 VA 
neurological examiner did not rule out that the veterans 
spastic paraparesis was possibly caused by his previous lower 
back injury, he also indicated that it was likely secondary 
to his spinal cord lesion at the thoracic level.  In 
rendering his opinion the physician who provided the 
September 1998 opinion, had the opportunity to consider the 
report of the January 1997 VA examination.  For these 
reasons, the Board finds that the fully reasoned September 
1998 opinion, is more persuasive than the equivocal opinion 
voiced on the January 1997 examination.

The September 1998 reviewer specifically found that the 
veterans spastic paraparesis was caused by the spinal cord 
lesion at the thoracic level, which was an arachnoid cyst at 
T2 and T3 causing compression of the spinal cord and that the 
chronic lumbar strain did not cause and probably did not 
aggravate the spastic paraparesis.  Based upon these 
opinions, the Board finds that the preponderance of the 
evidence is against the claim of service connection for 
spastic paraparesis.  


II. Lumbosacral Strain 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Separate diagnostic 
codes identify the various disabilities.

The veteran is currently service-connected for lumbosacral 
strain, which has been assigned a 40 percent disability 
evaluation.  A 40 percent disability evaluation is assigned 
for severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldwaithe's sign, marked limitation 
of forwarding bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, Code 
5295 (1998).  A 40 percent evaluation is also warranted for 
severe limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, Code 5292 (1998).  

As the veteran has been assigned a 40 percent disability 
evaluation, he has attained the highest possible schedular 
evaluation under Diagnostic Codes 5292 and 5295 relating to 
limitation of motion and lumbosacral strain, respectively.  
These ratings may not be combined.  See 38 C.F.R. § 4.14 
(1998).  An increased evaluation under Diagnostic Code 5286 
or 5289 is not warranted as ankylosis of the lumbar spine has 
not been shown to be present. 

An increased evaluation is not warranted under Diagnostic 
Code 5293 as the veteran has not been found to have 
degenerative disc disease.  

Turning to the issue of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

Under § 3.321(b)(1) there is an additional proviso that the 
Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  Further, to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1. 

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities, which in this case is lumbosacral strain.  In 
the case at hand, there is evidence of limitation of motion 
but nothing probative to support a finding that the veteran 
has such an unusual or exceptional disability picture as a 
result of the service-connected lumbosacral strain.  He has 
not been recently hospitalized for treatment of his 
lumbosacral strain.  Accordingly, it cannot be said that the 
disability requires frequent periods of hospitalization.  The 
veteran has reported that he has not worked in a number of 
years.  However, he appears to attribute his inability to 
work to the disability of his legs.  The disability of his 
legs, as discussed earlier, is not part of his service-
connected lumbosacral strain.  There is nothing in the record 
to suggest that the lumbosacral strain itself causes marked 
interference with employment.  Accordingly, referral of the 
veterans claim for consideration of an extraschedular rating 
is not warranted.


ORDER

Service connection for spastic paraparesis secondary to 
service-connected chronic lumbar strain is denied.

An evaluation in excess of 40 percent for lumbosacral strain 
is denied.  


REMAND

The veteran has expressed disagreement with effective date 
for the payment of VA compensation for the veterans spouse .  
Because a notice of disagreement was filed with the decision, 
and no statement of the case has been issued, case must be 
remanded to the RO for the issuance of a statement of the 
case.  38 U.S.C.A. § 7105; see Buckley v. West, No. 96-1764 
(U.S. Vet. App. Dec. 3, 1998), Tablazon v. Brown, 8 Vet. App. 
359, 361 (1995).

Therefore, the case is remanded for the following action:

The RO should issue a statement of the 
case as to the issue of entitlement to an 
effective date earlier than January 1, 
1995 for payment of additional 
compensation based on a dependent spouse. 
The veteran and representative, if any, 
should be given the opportunity to 
respond thereto.  Only if the veteran 
files a timely substantive appeal should 
the veterans claim be returned to the 
Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
